DALEY, J.,
Concurring.
|J concur and write separately to make clear that this case is being dismissed because a no cause of action review is based on the pleadings and not the allegations asserted in plaintiffs briefs. Plaintiff alleges in his briefs that Chief Dale procured false testimony through a bribe, which caused or contributed to his emotional trauma resulting in his permanent disability. These facts, if properly plead, would, in my opinion, constitute a cause of action for intentional infliction of emotional harm.
I affirm the dismissal of this case on the Exception of No Cause of Action because the pleadings do not allege what appellant’s briefs assert. Paragraph 20c.A. of the Supplemental and Amending Petition alleges, that a Mark Wollfarth was promised a commission in exchange for a statement, which he later denied understanding. This factual assertion does not constitute an allegation of procurement of false testimony through a bribe; therefore, I concur with the majority’s position in this case.